IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR 60,099-01


EX PARTE DEON JAMES TUMBLIN





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM BOWIE COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.071, Tex. Code Crim. Proc.
	On February 16, 2001, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Article 37.071, Tex. Code
Crim. Proc., and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Tumblin v. State, No.
74,097 (Tex. Crim. App. Mar. 19, 2003)(not designated for publication).
	Applicant presented three allegations in his application in which he challenged the
validity of his conviction and resulting sentence.  However, applicant has died. 
Accordingly, applicant's application for writ of habeas corpus is dismissed.  See Ex parte
Henderson, 74 S.W.3d 876 (Tex. Crim. App. 2002)(Johnson, J., concurring).
	IT IS SO ORDERED THIS THE 26th DAY OF January, 2005.

Do Not Publish